Exhibit 10.5
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), made as of
July 27, 2010 (the “Effective Date”), by and between HEALTH GRADES, INC., a
Delaware corporation (the “Company”), and DAVID HICKS (the “Executive”), amends,
restates and supersedes the Employment Agreement originally entered into by and
between Specialty Care Network, Inc., the predecessor to the Company, and the
Executive, effective as of April 1, 1996, as amended and restated on August 6,
2008 (the “Prior Agreement”).
WHEREAS, the Executive and the Company desire to clarify the payment terms in
the event of a termination of employment upon a Change in Control and to
eliminate certain provisions requiring reductions in or reimbursement of certain
payments made to the Executive in connection with a Change in Control;
WHEREAS, the Company desires to continue to employ the Executive to devote full
time to the business of the Company (including, without limitation, executive
management of the Company) and to serve as an Executive Vice President and Chief
Information Officer of the Company; and
WHEREAS, the Executive desires to be so employed on the terms and subject to the
conditions hereinafter stated.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties hereby agree as follows:
SECTION 1
POSITION AND RESPONSIBILITIES
During the Term, the Executive agrees to serve as Executive Vice President and
Chief Information Officer of the Company, performing such duties during the Term
of this Agreement for such compensation and subject to such terms and conditions
as are hereinafter set forth.
SECTION 2
TERM AND DUTIES
2.1 Term; Extension. The term of this Agreement (the “Term”) will commence as of
the Effective Date and shall continue through the first anniversary of the
Effective Date. The Term shall automatically be extended for an additional
one-year period on each successive anniversary of the Effective Date, unless
either party gives the other party ninety (90) days’ prior written notice of
such party’s intent not to extend the Term. Termination of the Executive’s
employment pursuant to this Employment Agreement shall be governed by Section 5
of this Employment Agreement.

 

 



--------------------------------------------------------------------------------



 



2.2 Duties. During the Term of the Employment Agreement, the Executive shall
devote substantially all of his time and attention and best efforts to the
Company’s affairs. Specifically, the Executive shall have authority and
responsibility, commensurate with and customary for the person holding the
office and position for which the Executive has contracted in the Employment
Agreement, with respect to the day to day operations and long term management of
the Company, as well as implementation of the long range growth strategy of the
Company, consistent with directions from the Board of Directors or the Chief
Executive Officer. The Executive acknowledges that his title and position, as
well as his actual responsibilities, may be modified by the Company to reflect
changes in the nature, scope and direction of the Company’s business, provided
that such modifications shall not substantially diminish Executive’s level of
responsibilities or stature within the Company. The Executive acknowledges and
agrees further that all references herein to the Board of Directors and the
Chief Executive Officer include those senior members of management who are
delegated the responsibility for overseeing Executive’s performance of his job
responsibilities.
2.3 Location. The duties of Executive shall be performed at such locations and
places as may be directed by the Board.
SECTION 3
COMPENSATION AND BENEFITS
3.1 Base Compensation. As of the Effective Date, the Company shall pay the
Executive an annual base salary (“Base Salary”) of $255,000. The Company may
increase, but not decrease, the Base Salary at any time and from time to time
during the Term. Base Salary shall be payable according to the customary payroll
practices of the Company, subject to normal withholding, but in no event less
frequently than once each month.
3.2 Annual Incentive Awards. The Company will pay the Executive annual incentive
compensation of up to 75% of his Base Salary based on performance targets
established annually by the Board of Directors (the “Annual Incentive
Compensation”). Annual Incentive Compensation shall be paid in a single lump sum
no later than March 15 of the calendar year following the calendar year in which
such compensation is earned.
3.3 Additional Benefits. The Executive will be entitled to participate in all
compensation or employee benefit plans or programs and receive all benefits and
perquisites to which any salaried employees are eligible under any existing or
future plan or program established by the Company for salaried employees. The
Executive will participate to the extent permissible under the terms and
provisions of such plans or programs in accordance with program provisions.
These may include group hospitalization, health, dental care, life or other
insurance, tax qualified pension, car allowance, savings, thrift and profit
sharing plans, termination pay programs, sick leave plans, travel or accident
insurance, disability insurance, and contingent compensation plans including
capital accumulation programs, restricted stock programs, stock purchase
programs and stock option plans. Nothing in this Agreement will preclude the
Company from amending or terminating any of the plans or programs applicable to
salaried or senior executives as long as such amendment or termination is
applicable to all salaried employees or senior executives. The Executive will be
entitled to an annual paid vacation as established by the Board.

 

2



--------------------------------------------------------------------------------



 



3.4 Business Expenses. The Company will reimburse the Executive for all
reasonable travel and other expenses incurred by the Executive in connection
with the performance of his duties and obligations under this Agreement. In
order to receive reimbursement for business expenses, the Executive must submit
documentation to the Company in accordance with the Company’s expense
reimbursement policy no later than February 15 of the calendar year following
the calendar year in which the business expenses were incurred. Company shall
reimburse properly documented and timely submitted business expenses no later
than March 15 of the calendar year following the calendar year in which the
business expenses where incurred.
3.5 Withholding. The Company may directly or indirectly withhold from any
payments under this Agreement all federal, state, city or other taxes that shall
be required pursuant to any law or governmental regulation.
SECTION 4
DEATH BENEFIT; DISABILITY COMPENSATION; KEY MAN INSURANCE
4.1 Payment in Event of Death. In the event of the death of the Executive during
the Term, the Company’s obligation to make payments under this Agreement shall
cease as of the date of death, except for earned but unpaid Base Salary and
Annual Incentive Compensation which will be paid on a pro-rated basis for that
year. Pro-rated Annual Incentive Compensation shall be paid in a single lump sum
no later than March 15 of the calendar year following the calendar year in which
the Executive’s death occurs. The Executive’s designated beneficiary will be
entitled to receive the proceeds of any life or other insurance or other death
benefit programs provided in this Agreement, other than “key man” life insurance
benefits.
4.2 Disability Compensation. In the event of Disability (as defined below) of
the Executive during the Term, the Company will continue to pay the Executive
according to the compensation provisions of this Agreement during the period of
his Disability. In the event the disability continues for a period of three
(3) months, the Company may terminate the employment of the Executive. Following
such termination, the Company will continue to pay Executive’s Base Salary for a
period of six (6) months. Payment of Base Salary upon Disability shall be made
as required under the regular payroll procedures of the Company. All other
compensation will cease except for earned but unpaid Annual Incentive
Compensation awards which would be payable on a pro-rated basis for the year in
which the Disability occurred, through the date of termination. Pro-rated Annual
Incentive Compensation shall be paid in a single lump sum no later than March 15
of the calendar year following the calendar year in which the Executive
terminates employment due to Disability.
4.3 Responsibilities in the Event of Disability. During the period the Executive
is receiving the payments described in this Agreement and as long as he is
physically and mentally able to do so, the Executive will furnish information
and assistance to the Company and from time to time will make himself available
to the Company to undertake assignments consistent with his prior position with
the Company and his physical and mental health. If the Company fails to make a
payment or provide a benefit required as part of the Agreement, the Executive’s
obligation to provide information and assistance will end.

 

3



--------------------------------------------------------------------------------



 



4.4 Definition of Disability. The term “Disability” means the Executive is:
(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or
(b) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last of a continuous
period of not les than twelve (12) months, receiving income replacement benefits
for a period of not less than three months under an accident and health plan
covering employees of the Company.
4.5 Key-Man Life Insurance. Upon request by the Company, the Executive agrees to
cooperate with the Company in obtaining “key man” life insurance on the life of
the Executive, with death benefits payable to the Company. Such cooperation
shall include the submission by Executive to a medical examination and medical
history.
SECTION 5
TERMINATION OF EMPLOYMENT
5.1 Termination Without Cause; Constructive Termination.
(a) Without a Change in Control. If the Executive suffers a Termination Without
Cause (hereinafter defined) or Constructive Termination (hereinafter defined)
and there has not been a Change in Control (hereinafter defined) the Company
will pay the Executive his Base Salary as in effect at the time of the
Termination Without Cause or Constructive Termination in accordance with
ordinary payroll practices for the remainder of the Term after such termination.
Earned but unpaid Base Salary and Annual Incentive Compensation through the date
of termination will be paid in single a lump sum no later than March 15 of the
calendar year following the calendar year in which the Executive suffers a
Termination Without Cause or a Constructive Termination. If the Executive
actually elects (within the time period required by COBRA) continuation coverage
pursuant to Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) for the Executive and the Executive’s dependents (to the extent the
Executive’s dependents were covered under the Company’s medical and dental plans
on the Executive’s separation from service date), the Company shall provide, at
no cost to the Executive, coverage for the Executive and the Executive’s
dependents under COBRA with respect to medical and dental coverage provided by
the Company to its employees until the earliest of (a) the date the Executive is
no longer eligible to receive continuation coverage pursuant to COBRA,
(b) 6 months following termination of employment with the Company, or (c) the
date the Executive commences new employment offering health insurance coverage
regardless of whether the Executive enrolls in such coverage. The exercisability
of stock options granted to Executive shall be governed by any applicable stock
option agreements and the terms of the respective stock option plans.

 

4



--------------------------------------------------------------------------------



 



(b) Upon a Change in Control. If Executive suffers a Termination Without Cause
or Constructive Termination upon a Change in Control, the Company will pay to
the Executive upon such termination an amount equal to 300% of Executive’s Base
Salary as in effect at the time of the termination plus 300% of Executive’s
prior year Annual Incentive Compensation (the “Change in Control Severance
Amount”). In addition to the foregoing, earned but unpaid Base Salary and Annual
Incentive Compensation awards through the date of termination shall be paid in
single a lump sum no later than March 15 of the calendar year following the
calendar year in which the Executive suffers a Termination Without Cause or a
Constructive Termination upon a Change in Control. If the Executive actually
elects (within the time period required by COBRA) continuation coverage pursuant
to Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
for the Executive and the Executive’s dependents (to the extent the Executive’s
dependents were covered under the Company’s medical and dental plans on the
Executive’s separation from service date), the Company shall provide, at no cost
to the Executive, coverage for the Executive and the Executive’s dependents
under COBRA with respect to medical and dental coverage provided by the Company
to its employees until the earliest of (a) the date the Executive is no longer
eligible to receive continuation coverage pursuant to COBRA, (b) 6 months
following termination of employment with the Company, or (c) the date the
Executive commences new employment offering health insurance coverage regardless
of whether the Executive enrolls in such coverage. The exercisability of stock
options granted to Executive shall be governed by any applicable stock option
agreements and the terms of the respective stock option plans.
5.2 Termination With Cause. If the Executive suffers a Termination With Cause,
whether or not there has been a Change in Control, the Company will continue to
pay the Executive his Base Salary as in effect at the time of the Termination
With Cause in accordance with ordinary payroll practices for a period of sixty
(60) days following the date of such Termination with Cause. No incentive
compensation or other benefits will be paid or provided to the Executive after
such Termination With Cause.
5.3 Voluntary Termination. In the event of a Voluntary Termination by the
Executive of his employment, the Company shall have no further obligation for
salary or Annual Incentive Compensation or benefits hereunder.

 

5



--------------------------------------------------------------------------------



 



5.4 Definitions. For this Agreement, the following terms have the following
meanings:
(a) “Change in Control” means any transaction pursuant to which (a) the Company
merges with another corporation or other entity and is not the surviving entity,
(b) substantially all of the Company’s assets are sold to persons or entities
not affiliated with the Company, (c) shares of Common Stock of the Company are
issued or acquired by persons or entities not affiliated with the Company, who,
acting as a group, have the voting power to change the composition of the Board
of Directors of the Company, or (d) any other transaction of a similar nature to
the foregoing. For purposes of determining whether or not any termination of the
Executive’s employment was upon a Change in Control, it shall be presumed that
any termination within 12 months after consummation of any transaction described
above was “upon a Change in Control.”
(b) “Constructive Termination” means termination of the Executive’s employment
by the Executive constituting a Separation from Service (as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”))
within two years following the initial existence of one or more of the following
conditions arising on account of conduct by the Company or the Board without
consent of the Executive:
(i) A material diminution in Executive’s Base Compensation;
(ii) A material diminution in Executives authority, duties or responsibilities;
(iii) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom Executive is required to report, including a requirement that
the Executive report to a corporate office or employee instead of reporting
directly to the Board;
(iv) A material diminution in the budget over which Executive retains authority;
(v) A material change in the geographic location at which Executive must perform
services; or
(vi) Any other action or inaction that constitutes a material breach by the
Company or the Board of this Agreement.
The Executive shall have a period of ninety (90) days after the initial
existence of a condition described in this subparagraph (b) to provide notice to
the Company of the existence of such condition or Executive shall be deemed to
have irrevocably waived the right to such assertion. Company shall have thirty
(30) days following receipt of notice in which to remedy the condition. If the
Company remedies the condition within the thirty (30) day period, no
Constructive Termination payment will be required under this Agreement.

 

6



--------------------------------------------------------------------------------



 



(c) “Termination With Cause” means the termination of the Executive’s employment
by the Company constituting a Separation from Service (as defined in Code
Section 409A of the Code) due to (a) any illegal or dishonest conduct which
adversely affects or may adversely affect the reputation, goodwill, or business
position of the Company or which involves Company funds or assets; (b) any
intentional or material damage to property or business of the Company; (c) theft
embezzlement or misappropriation of Company property; or (d) the willful failure
of employee to carry out his duties as an employee of the Company.
(d) “Termination Without Cause” means termination of the Executive’s employment
by the Company constituting a Separation from Service (as defined in
Section 409A of the Code) (a) other than due to resignation by Executive, death,
disability, Termination With Cause or (b) upon expiration of the Term as a
result of the giving of notice by the Company of its intent not to extend the
Term as provided in Section 2.1.
(e) “Voluntary Termination” means the resignation by Executive from his
employment with the Company constituting a Separation from Service (as defined
in Code Section 409A) for any reason other than a Constructive Termination.
SECTION 6
OTHER DUTIES OF THE EXECUTIVE DURING
AND AFTER THE TERM
6.1 Additional Information. The Executive will, with reasonable notice during or
after the Term, furnish information as may be in his possession and cooperate
with the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.
6.2 Confidentiality. The Executive recognizes and acknowledges that all
information pertaining to the affairs, business, clients, customers or other
relationships of the Company, as hereinafter defined, is confidential and is a
unique and valuable asset of the Company. Access to and knowledge of this
information are essential to the performance of the Executive’s duties under
this Agreement. The Executive will not during the Term or after, except to the
extent reasonably necessary in performance of the duties under this Agreement,
give to any person, firm, association, corporation or governmental agency any
information concerning the affairs, business, clients, customers or other
relationships of the Company except as required by law. The Executive will not
make use of this type of information for his own purposes or for the benefit of
any person or organization other than the Company. The Executive will also use
his best efforts to prevent the disclosure of this information by others. All
records, memoranda, etc. relating to the business of the Company whether made by
the Executive or otherwise coming into his possession are confidential and will
remain the property of the Company.

 

7



--------------------------------------------------------------------------------



 



6.3 Noncompetition.
(a) Voluntary Termination; Termination With Cause. In the event the Executive
suffers a Voluntary Termination or a Termination With Cause and there has not
been a Change in Control, the Executive will not Compete (hereinafter defined)
with the Company for a period of time equal to the then remaining Term (as if
this Agreement had not been terminated). If the Executive suffers a Voluntary
Termination or a Termination With Cause and there has been a Change in Control,
the Executive will not Compete with the Company for a period of one (1) year
after the date of such termination.
(b) Termination Without Cause; Constructive Termination. In the event the
Executive suffers a Termination Without Cause or a Constructive Termination and
there has not been a Change in Control, the Executive will not Compete with the
Company for a period of time equal to the remainder of the Term (as if this
Employment Agreement had not been terminated). If the Executive suffers a
Termination Without Cause or a Constructive Termination and there has been a
Change in Control, then the provisions in this Section 6 restraining competition
shall not apply and the Executive shall be free to Compete with the Company
immediately after such termination.
(c) Definition of “Compete” with the Company. For the purposes of this Section
6, the term “Compete with the Company” means action by the Executive, direct or
indirect, for his own account or for the account of others, either as an
officer, director, stockholder, owner, partner, member, promoter, employee,
consultant, advisor, agent, manager, creditor or in any other capacity,
resulting in the Executive having any pecuniary interest, legal or equitable
ownership, or other financial or non-financial interest, in any corporation,
business trust, partnership, limited liability company, proprietorship or other
business or professional enterprise that provides management services to medical
practices within the musculoskeletal specialty or such other specialties
practiced by any medical practice contracted to provide management services at
the time of termination of employment; provided, however, that the term “Compete
with the Company” shall not include ownership (without any more extensive
relationship) of a less than 5% interest in any publicly-held corporation or
other business entity.
(d) Reasonableness of Scope and Duration; Remedies. The Executive acknowledges
that the covenants contained herein are reasonable as to geographic and temporal
scope. The Executive acknowledges that his breach or threatened or attempted
breach of any provision of Section 6 would cause irreparable harm to the Company
not compensable in monetary damages and that the Company shall be entitled, in
addition to all other applicable remedies, to a temporary and permanent
injunction and a decree for specific performance of the terms of Section 6
without being required to prove damages or furnish any bond or other security.

 

8



--------------------------------------------------------------------------------



 



SECTION 7
CONSOLIDATION, MERGER OR SALE OF ASSETS
Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a Consolidation, Merger of Sale
of Assets, the term “the Company” as used will mean the other corporations and
this Agreement shall continue in full force and effect. This Section 7 is not
intended to modify or limit the rights of the Executive hereunder.
SECTION 8
MISCELLANEOUS
8.1 Entire Agreement. This Agreement contains the entire understanding between
the Company and the Executive with respect to the subject matter and supersedes
any prior employment or severance agreements between the Company and its
affiliates, and the Executive, including, without limitation, the Prior
Agreement.
8.2 Amendment; Waiver. This Agreement may not be modified or amended except in
writing signed by the parties. No term or condition of this Agreement will be
deemed to have been waived except in writing by the party charged with waiver. A
waiver shall operate only as to the specific term or condition waived and will
not constitute a waiver for the future or act on anything other than that which
is specifically waived.
8.3 Section 409A.
(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code so as not to be subject to taxes, interest or penalties under
Section 409A of the Code. This Agreement shall be interpreted and administered
to give effect to such intention and understanding and to avoid the imposition
on the Executive of any tax, interest or penalty under Section 409A of the Code
in respect of this Agreement. The Company reserves the right to make any
necessary amendments to this Agreement in order to comply with Section 409A of
the Code.
(b) If the Executive is a “Specified Employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Executive’s Separation from
Service (the “Separation Date”), then no payment related to a “deferral of
compensation,” within the meaning of Section 409A(d)(1) of the Code, shall be
made or commence during the period beginning on the Separation Date and ending
on the date that is six months following the Separation Date or, if earlier, on
the date of the Executive’s death. The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the first day of the first calendar month following the end of
this period.
8.4 Severability; Modification of Covenant. Should any part of this Agreement be
declared invalid for any reason, such invalidity shall not affect the validity
of any remaining portion hereof and such remaining portion shall continue in
full force and effect as if this Agreement has been originally executed without
including the invalid part. Should any covenant of this Agreement be
unenforceable because of its geographic scope or term, its geographic scope or
term shall be modified to such extent as may be necessary to render such
covenant enforceable.

 

9



--------------------------------------------------------------------------------



 



8.5 Effect of Captions. Titles and captions in no way define, limit, extend or
describe the scope of this Agreement nor the intent of any provision thereof.
8.6 Counterpart Execution. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
8.7 Governing Law; Arbitration. This Agreement has been executed and delivered
in the State of Colorado and its validity, interpretation, performance and
enforcement shall be governed by the laws of that state. Any dispute among the
parties hereto shall be settled by arbitration in Denver, Colorado in accordance
with the rules then obtaining of the American Arbitration Association and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof. All provisions hereof are for the protection and are intended to be for
the benefit of the parties hereto and enforceable directly by and binding upon
each party. Each party hereto agrees that the remedy at law of the other for any
actual or threatened breach of this Agreement would be inadequate and that the
other party shall be entitled to specific performance hereof or injunctive
relief or both, by temporary or permanent injunction or such other appropriate
judicial remedy, writ or order as may be decided by a court of competent
jurisdiction in addition to any damages which the complaining party may be
legally entitled to recover together with reasonable expenses of litigation,
including attorney’s fees incurred in connection therewith, as may be approved
by such court.
8.8 Notices. All notices, request, consents and other communications hereunder
shall be in writing and shall be deemed to have been made when delivered or
mailed first-class postage prepaid by registered mail, return receipt requested,
or when delivered if by hand, overnight delivery service or confirmed facsimile
transmission, to the following:
(a) If to the Company, at its headquarters, or at such other address as may have
been furnished to the Executive by the Company in writing; or
(b) If to the Executive, at his personal residence, or such other address as may
have been furnished to the Company by the Executive in writing.
8.8 Binding Agreement. This Agreement shall be binding on the parties’
successors, heirs and assigns.

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

            HEALTH GRADES, INC.
      By:   /s/ Kerry R. Hicks         Kerry R. Hicks, President             
EXECUTIVE:
      /s/ David Hicks       DAVID HICKS   

 

 